Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it recites “wherein the feature extraction comprises . . .” However, it is unclear what “the feature extraction” refers to because claim 1 does not recite “feature extraction” in the same manner. Instead, claim 1 recites “extracting, by a processor, classification features from data . . .” which is not explicitly described as “feature extraction.” For the purposes of examination under prior art, the examiner will interpret the present claim as though it recited “wherein the extracting classification features comprises . . .” In addition, the present claim recites “a GIST descriptor.” The acronym “GIST” is not defined by the claims or by the applicant’s specification, so its meaning is unclear, rendering the present claim indefinite. For the purposes of examination under prior art, the examiner will interpret “a GIST descriptor” to be any kind of descriptor.
Regarding Claim 13, it recites “a GIST descriptor” in the same manner as claim 5. The term is indefinite in the present claim for the same reasons described above.
Regarding Claim 21, it recites “wherein the feature extraction comprises . . .” and “a GIST descriptor” in the same manner as claim 5, so the present claim is indefinite for the same reasons described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (U.S. 2015/0272483, hereinafter “Etemad”).
Regarding Claim 1, Etemad teaches a processor-implemented method for classifier unification (figs. 11A and 11B; ¶ [0254] – [0255]), the method comprising:
extracting, by a processor, classification features from data provided by sensors associated with a first device (¶ [0255] – [0260]—features are extracted from data provided by sensors to generate feature vectors);
applying, by the processor, a feature mapping function to the extracted features, the feature mapping function to transform the features for use by a classifier model (¶ [0263] – [0265]—the features are mapped to a predetermined feature space, which is used by a classifier model. The predetermined feature space and the mapping transformation is further described in ¶ [0255] and [0274] – [0280]), the classifier model trained on data provided by sensors associated 
executing, by the processor, the classifier model on the transformed features to generate classifications associated with use of the first device (¶ [0255] and [0265] – [0266]).
Regarding Claim 9, Etemad teaches a system for classifier unification (fig. 3; ¶ [0124]), the system comprising:
a feature extraction circuit to extract classification features from data provided by sensors associated with a first device (¶ [0255] – [0260]—features are extracted from data provided by sensors to generate feature vectors);
a feature mapping circuit to apply a feature mapping function to the extracted features, the feature mapping function to transform the features for use by a classifier model (¶ [0263] – [0265]—the features are mapped to a predetermined feature space, which is used by a classifier model. The predetermined feature space and the mapping transformation is further described in ¶ [0255] and [0274] – [0280]), the classifier model trained on data provided by sensors associated with a second device (¶ [0214] and [0240] – [0243]—the classifier is trained on data from multiple users over multiple sessions; it is obvious that the data from multiple users comes from multiple devices, including a second device); and
a classifier circuit to execute the classifier model on the transformed features to generate classifications associated with use of the first device (¶ [0255] and [0265] – [0266]).
Regarding Claim 17, Etemad teaches at least one non-transitory computer readable storage medium having instructions encoded thereon (¶ [0020]) that, when executed by one or 
extracting classification features from data provided by sensors associated with a first device (¶ [0255] – [0260]—features are extracted from data provided by sensors to generate feature vectors);
applying a feature mapping function to the extracted features, the feature mapping function to transform the features for use by a classifier model (¶ [0263] – [0265]—the features are mapped to a predetermined feature space, which is used by a classifier model. The predetermined feature space and the mapping transformation is further described in ¶ [0255] and [0274] – [0280]), the classifier model trained on data provided by sensors associated with a second device (¶ [0214] and [0240] – [0243]—the classifier is trained on data from multiple users over multiple sessions; it is obvious that the data from multiple users comes from multiple devices, including a second device); and
executing the classifier model on the transformed features to generate classifications associated with use of the first device (¶ [0255] and [0265] – [0266]).
Regarding Claims 6, 14, and 22, Etemad teaches the classifier model comprises one of a Support Vector Machine, a decision tree classifier, and a neural network classifier (¶ [0269]).
Regarding Claims 7, 15, and 23, Etemad teaches the sensors comprise at least one of an accelerometer, an odometer, a gyroscope, a compass, and a barometer (¶ [0141] and [0219]); and the classifications are activity classification comprising at least one of running, walking, biking, driving, and sleeping (¶ [0244]).
Regarding Claims 8, 16, and 24, Etemad teaches the features comprise at least one of magnitude of the data, mean of the data, energy of the data, and variance of the data (¶ [0188] and [0222]).

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad, as applied to claims 1, 9, and 17, above, in view of Yang et al. (U.S. 2017/0270782, hereinafter “Yang”).
Regarding Claims 5, 13, and 21, Etemad does not specifically teach wherein the feature extraction comprises calculating one of a Scale Invariant Feature Transform and a GIST descriptor. However, Yang teaches feature extraction that comprises calculating one of a Scale Invariant Feature Transform and a GIST descriptor (¶ [0033]).
All of the claimed elements were known in Etemad and Yang and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the scale invariant feature transform of Yang with the feature extraction of Etemad to yield the predictable result of the feature extraction comprising calculating one of a Scale Invariant Feature Transform and a GIST descriptor. One would be motivated to make this combination for the purpose of improving feature extraction accuracy by using a proven, tested method to extract features.

Allowable Subject Matter
Claims 2-4, 10-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Chenthamarakshan et al. (U.S. 2012/0185415) teaches transforming features of documents to adapt a classifier from one domain to another
Kulkarni et al. (U.S. 2016/0140425) teaches applying a transformation to feature vectors to adapt a classifier architecture
Naya (U.S. 2011/0213582) teaches performing activity recognition for multiple people using separate motion measurement devices using one central model and transformation matrices for features
Zhou, Joey Tianyi, et al. (“Heterogeneous domain adaptation for multiple classes,” Artificial intelligence and statistics. PMLR, 2014) teaches transfer learning for domain adaptation using feature mapping
Cook, Diane, Kyle D. Feuz, and Narayanan C. Krishnan, “Transfer learning for activity recognition: A survey,” Knowledge and information systems 36.3 (2013): 537-556) teaches mapping from source to target feature spaces or to a common feature space for activity recognition
Rashidi, Parisa, and Diane J. Cook, “Activity Recognition Based on Home to Home Transfer Learning,” Plan, Activity, and Intent Recognition. 2010) teaches transfer learning for activity recognition of people in different homes by transforming sensor outputs for use in a single model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAL SCHNEE/Primary Examiner, Art Unit 2125